EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 9 are allowable because the prior art of record does not disclose or reasonably suggest a voice wake-up method and apparatus comprising receiving a sound input signal and detecting a voice activity of the sound input signal by a voice activity detection circuit, receiving the sound input signal by a smart detection circuit to perform a time domain detection and a frequency domain detection on the voice activity to generate a syllables and frequency character detection result, receiving the sound input signal by a time domain detection circuit to detect at least one time domain energy peak on a time domain of the voice activity to generate a time domain syllables detection result according to the at least one time domain energy peak, receiving the sound input signal by a frequency domain detection circuit to detect at least one frequency domain energy peak and a harmonic characteristic on a frequency domain of the voice activity to generate a frequency domain syllables and frequency characteristic result according to the at least one frequency domain energy peak and the harmonic characteristic, and comparing the time domain syllables detection result and the frequency domain syllables and frequency characteristic detection result with a predetermined voice sample respectively by a determining circuit to generate a wake-up signal when the time domain syllables detection result and the frequency domain syllables and frequency characteristic detection result match the predetermined voice sample.
e.g., Apple Siri or Amazon Alexa, by voice activity detection of a wakeword, where a wakeword is recognized by matching audio to a sound sample or template, but it is a known problem that these personal assistants can sometimes be triggered accidently, so that a more accurate way of determining a wakeword would be advantageous.  Tang (U.S. Patent Publication 2017/0206895) provides detection of a wakeword in a first embodiment in a time domain and in a second embodiment in a frequency domain, but does not compare a time domain detection result to a frequency domain detection result.  Even if it would be obvious to combine the two embodiments directed to a time domain detection and a frequency domain detection of Tang, the prior art does not reasonably teach a combination that additionally at least includes features of detecting energy peaks in the time domain and the frequency domain and a harmonic characteristic in the frequency domain.
The Specification, ¶[0003] - ¶[0004], states objectives of reducing a false acceptance rate, reducing power consumption of an electronic apparatus, and achieving a true standby state.  Applicants’ Specification, ¶[0044] and ¶[0047], notes that vowels have certain harmonics but consonants do not have harmonics, so that harmonics of frequency bands in the frequency domain can detect the existence of vowels.     
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.   To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        November 23, 2021